SHERWOOD, P. J.
— Prosecution under section 7261, Revised Statutes 1899, which makes it a felony for one to personate an elector, etc.
*405The court gave this instruction: “Second. A. The court instructs the jury that if you believe from the evidence that the name of Thomas Leonard appeared upon the registration books of the particular precinct in the indictment named and offered in evidence, then this fact is prima facie evidence that said Leonard was an elector and entitled to vote in said precinct.”
There was no evidence to support the charge that Thomas Leonard was an elector except his name was registered as of a certain number. The mere fact of such registration was, of course, insufficient to overcome the presumption of defendant’s innocence and thus convict him of a crime. Something more is necessary to convict of a crime besides a mere presumption that a registering officer has done his duty. The same question here presented was also presented in State v. Shelley, 166 Mo. 616; for like reason as there presented, the judgment will be reversed and the cause remanded.
All concur.